Citation Nr: 1434451	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-29 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II.

(The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and right ear hearing loss are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This case was remanded by the Board in May 2013 for additional development and it now returns for appellate review. 

In December 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Thereafter, in November 2012, he testified before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings have been associated with the claims file.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated to June 2013, which were considered by the agency of original jurisdiction (AOJ) in the July 2013 supplemental statement of the case, and the November 2012 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   



FINDING OF FACT

For the entire appeal period, the Veteran's diabetes mellitus type II is manifested by the need for daily oral hypoglycemic agents and dietary restrictions, without regulation of activities or the use of insulin.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in September 2008, sent prior to the November 2008 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for diabetes mellitus, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the award of service connection in the November 2008 rating decision on appeal, the Veteran has appealed with respect to the propriety of the initially assigned rating for his diabetes mellitus type II.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his diabetes mellitus was granted by the RO in November 2008, and a 20 percent rating was assigned effective December 12, 2006.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in January 2010 and June 2013 in conjunction with the claim decided herein.  The Board finds that the examinations are adequate in order to evaluate the current severity of the Veteran's diabetes mellitus as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran also offered testimony before a DRO at an RO hearing in December 2011 and the undersigned Veterans Law Judge at a Board hearing in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2011 and November 2012 hearings, the DRO and the undersigned Veterans Law Judge, respectively, noted the issue on appeal.  Also, at both hearings, information was solicited regarding the nature and severity of the Veteran's diabetes mellitus, to include all symptoms, manifestations, and complications he believed were associated with such disability.  Moreover, the hearings involved a discussion of the treatment for such disability, to include medications, as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussions raised the possibility that there were outstanding treatment records available and suggested that there may be a worsening of the Veteran's diabetes mellitus, the Board remanded this issue in May 2013 in order to obtain outstanding treatment records and afford him a VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

As noted above, the Board sought further development of the claim in May 2013, to include obtaining additional VA treatment records, affording the Veteran an opportunity to identify any private treatment providers, and affording him a VA examination so as to determine the nature and severity of his diabetes mellitus.  As a result of such remand directives, VA treatment records dated through June 2013 were obtained, the Veteran did not respond to a May 2013 letter requesting that he identify any private treatment providers, and he was afforded a VA examination in June 2013 that addressed the nature and severity of all manifestations of the Veteran's diabetes mellitus.  Therefore, the Board finds that the AOJ has substantially complied with the May 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Veteran has been assigned an initial 20 percent rating for his diabetes mellitus type pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Such rating criteria provides for a 20 percent rating where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (defined within the diagnostic code as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note (1) provides that complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

VA treatment records dated during the appeal period reflect continuous treatment for the Veteran's diabetes mellitus, to include medication and insulin; however, such are negative for restriction of activities.  Occasionally his sugars were reported as high, and his diabetes mellitus has been uncontrolled at times.  For instance, April 2007 VA treatment notes reflect that the Veteran's diabetes mellitus was uncontrolled.  However, he was only instructed to maintain a healthy diet and exercise.  His treating physician did not prescribe insulin or require him to regulate his activities. 

On VA examination in January 2010, the Veteran reported that his diabetes mellitus was not well-controlled and his medication was increased.  The Veteran stated that he was feeling better on the increased dose of medication and he denied any other residuals of his diabetes mellitus.  He denied ketoacidosis or hypoglycemic reactions.  He denied restriction of activities due to his diabetes mellitus.  He denied erectile dysfunction and neurological symptoms.  The examiner determined that there was no functional impairment due to diabetes mellitus.

At his December 2011 DRO hearing, the Veteran denied taking insulin.  He said that his doctor suggested that he take insulin but he refused so he was given two additional medications.  The Veteran reported that his medications were working.  He reported that he was required to follow a restricted diet.  He stated that he could no longer walk for extended periods of time or dance.  At the time of the Veteran's November 2012 Board hearing, he reported that he had not been told by his physician to restrict his activities.  He reported that he sometimes experienced dizziness.

On VA examination in June 2013, the examiner noted that the Veteran's diabetes mellitus was treated by a restricted diet and oral hypoglycemic agents.  He did not require regulation of activities as part of the medical management of his disability.  The Veteran visited his diabetic care provider approximately every six months.  Over the past 12 months, he did not have any episodes of ketoacidosis or hypoglycemia requiring hospitalization.  The examiner reported that the Veteran did not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  The Veteran denied any impact of his diabetes mellitus on his current activities and there were no functional limitations.  The examiner noted that the Veteran had never been prescribed insulin.  The examiner determined that diabetes does not render the Veteran unemployable because he is not symptomatic from his diabetes mellitus and he has no functional limitations due to such disability.

In this case, the evidence reflects that the Veteran has required oral hypoglycemic agents and restricted diet throughout the appeal period.  However, in addressing the third criterion for a higher rating, specifically a 40 percent disability rating, the Veteran has not been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20440, 20446 (May 7, 1996) (defining regulation of activities as used by VA in Diagnostic Code 7913).  See also 38 C.F.R. § 4.119, Diagnostic Code 7913.  

None of the medical records show that medical restriction of activities has been prescribed by any of his medical providers.  Moreover, the Veteran himself denied such a restriction during his November 2012 Board hearing.  Furthermore, the June 2013 VA examiner specifically found that there was no such restriction in place.  Although the Veteran reported at his December 2011 DRO hearing that he could no longer walk for extended periods of time or dance, self-imposed restriction of activities does not rise to the level of regulation of activities contemplated in a 40 percent rating.  None of the medical records show that the Veteran has been prescribed insulin.  The Board notes that the Veteran reported at his December 2011 DRO hearing that a doctor suggested that he take insulin.  However, the record does not show that the Veteran's treating physicians have recommended insulin, and at no point has the Veteran actually been prescribed insulin.  Furthermore, the June 2013 VA examiner specifically found that the Veteran had never been prescribed insulin.  Therefore, an initial rating in excess of 20 percent on such bases is not warranted.

The Board further finds that the Veteran is not entitled to a 60 or 100 percent disability rating for his diabetes mellitus.  The Veteran has not the requirements of restricted diet, insulin, and restriction of activities under a 40 percent rating.  Additionally, the criteria for Diagnostic Code 7913 are successive and not variable, as the assignment of higher ratings require that elements from the lower ratings are met.  Diagnostic Code 7913 successively builds on the treatment requirement and number of recurring episodes of severe symptoms necessary for a higher rating.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (finding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (holding that under 38 C.F.R. § 4.7 when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; however, 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).  As such, a disability rating in excess of 40 percent for diabetes mellitus is not warranted at any point during the appeal period.

Additionally, the Board has considered whether the Veteran has any diabetes-related complications that would warrant separate compensable ratings.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  In this case, as noted by the June 2013 VA examiner, the only diabetic complication is peripheral neuropathy of the bilateral lower extremities.  Consequently, in a July 2013 rating decision, separate service connection for such disabilities was awarded with initial 10 percent ratings assigned as of January 3, 2012.  As the Veteran has not entered a notice of disagreement as to the assigned disability ratings or effective dates, the propriety of such are not before the Board for consideration.  Additionally, as indicated above, the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities will be addressed in a separate decision.  Therefore, the Board concludes that the Veteran does not have any other diabetes-related complications that would warrant separate compensable ratings.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his diabetes mellitus and notes that he is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's diabetes mellitus.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected diabetes mellitus.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected diabetes mellitus type II; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus with the established criteria found in the rating schedule.  In this regard, the Board finds that the Veteran's symptomatology associated with his diabetes mellitus is fully addressed by the rating criteria.  Specifically, the rating criteria addresses the severity of the diabetes mellitus as a whole, to include consideration of treatment required, such as that of a hypoglycemic agent and the necessity of frequent regular medical care by a diabetic care provider, and allows for separate ratings for diabetic complications.  Again, the Veteran's only diabetic complication is peripheral neuropathy of the bilateral lower extremities, for which separate ratings have been assigned.  Additionally, to the extent that he alleges that his diabetes results in peripheral neuropathy of the bilateral upper extremities, such issue will be addressed in a separate decision.  In addition, the Veteran has not asserted symptoms not contemplated by the rating schedule in connection with his claim.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected diabetes mellitus.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran is currently unemployed due to his nonservice-connected psychiatric disability.  Also, the June 2013 VA examiner found that the Veteran's diabetes mellitus does not render him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 20 percent for his diabetes mellitus type II for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 20 percent for diabetes mellitus type II is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


